Citation Nr: 1629443	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  08-31 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to an effective date prior to September 26, 2006 for the grant of service connection for diabetes mellitus (diabetes).

2.  Entitlement to service connection for hypertension as due to herbicide exposure or as secondary to service-connected disabilities of diabetes mellitus type II (diabetes) and/or ischemic heart disease, status post coronary artery bypass graft.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and his brother, Mr. S.P.A.


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the January 2008 and August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The January 2008 rating decision awarded the Veteran service connection for diabetes and assigned an effective date of September 26, 2007.  The Veteran appeals the effective date assigned.  The August 2008 rating decision denied entitlement to service connection for hypertension associated with herbicide exposure.

The Veteran and his brother testified at the RO in January 2010 and then a video teleconference hearing was held before the Board in May 2012.  Transcripts are of record.

Procedurally, the Veteran's claim for an earlier effective date for his service-connected diabetes has been remanded by the United States Court of Appeals for Veterans Claims (Court) in a Joint Motion for Remand (JMR) in January 2014 and again in December 2015.  The parties in the January 2014 JMR agreed the Board erred by not providing an adequate statement of reasons or bases for its determination to deny entitlement to an effective date prior to September 26, 2006.  Specifically, the Board did not discuss the specific procedures that were presumably followed in this case regarding the records received on July 29, 2004 or regarding the claim application that the Veteran alleges was submitted with those records.  



Thereafter, in December 2015, the Court issued another JMR for this claim.  In the JMR, the parties agree that the Board has not adequately explained certain inconsistencies inherent in the Board's decision when applying the presumption of regularity and has therefore, not complied with the Court's earlier January 2014 remand.  

Additionally, the Board remanded the Veteran's claim for entitlement to service connection for hypertension in August 2012 and again in January 2014 to obtain updated treatment records for the period following June 2013 and for an examination.

In February 2012, the Veteran submitted an Application for Increased Compensation Based on Unemployability (VA Form 21-8940) claiming entitlement to a total disability rating due to his service-connected disabilities (TDIU).  Thus, the issue of TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran submitted medical records along with his DD-214 in July 2004 to the Roanoke VARO; and; at the time of the submission, a VA disability compensation claims file for the Veteran did not exist.

2.  After the receipt of his submission, the VA provided the Veteran with instructions and the necessary form to file a formal claim, but he thereafter failed to submit a timely formal claim.

3.  The Veteran filed a formal claim for service connection for diabetes mellitus on September 26, 2007.


4.  There is not clear evidence of any administrative irregularity by the agency of original jurisdiction, and VA received no communication from the Veteran, or any authorized representative, that constitutes a claim for service connection prior to September 26, 2007.

5.  Hypertension was not shown in service or for many years thereafter; and, the preponderance of the evidence fails to show that the Veteran's hypertension is etiologically related to his active service, to include presumed herbicide exposure, or was caused or aggravated by his service-connected diabetes or ischemic heart disease, status post coronary artery bypass graft.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date prior to September 26, 2006, for the grant of service connection for Type II diabetes mellitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  The criteria for service connection for hypertension, to include as secondary to service-connected diabetes and/or ischemic heart disease, status post coronary artery bypass graft, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1121, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.655 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The duty to notify has been met.   See June 2008 VCAA correspondence, the January 2010 and May 2012 hearing transcripts.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In compliance with the remand directives pertaining to the Veteran's hypertension claim, the Veteran was afforded an examination and updated treatment records were obtained.  There has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).



Earlier Effective Date for Grant of Service Connection for Diabetes

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after a final disallowance, or a claim for increase, will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date based on the submission of new and material evidence received after a final disallowance is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r). 

The effective date for an award of disability compensation based on an original claim for direct service connection is the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400(b)(2)(i).  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p).

Any communication or action indicating intent to apply for one or more benefits under the laws administrated by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2015).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157 (2015).

Evidence from a private physician or layman will also be accepted as an informal claim for increased benefits, effective from the date received by VA.  38 C.F.R. § 3.157(b)(2) (2015).

Medical records cannot constitute an initial claim for service connection; rather there must be some intent by the claimant to apply for the benefit.  Criswell v. Nicholson, 20 Vet. App. 501(2006); Brannon v. West, 12 Vet. App. 32, 35 (1998).

Procedurally, the Veteran was awarded service connection for diabetes in the January 2008 rating decision as being due to in-service exposure to chemical herbicides during his service in the Republic of Vietnam.  Thereafter, the RO assigned an effective date of September 26, 2006, based on liberalizing legislation under 38 C.F.R. §3.114 (2015).  With respect to the effective date for service connection for diseases presumed to be caused by herbicide exposure, VA has issued special regulations to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175   (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158   (9th Cir. 2002) (Nehmer III).

In pertinent part, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease. 38 C.F.R. § 3.816(b)(1)(i) (2015).  The term covered herbicide disease includes Type II diabetes mellitus.  38 C.F.R. § 3.816(b)(2)(i).  This regulation applies to claims for disability compensation for the covered herbicide disease that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease. 38 C.F.R. § 3.816(c).

Type II diabetes mellitus was included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e), which was made effective by VA as of July 9, 2001.  The legislation was then made retroactive by the United States Court of Appeals for the Federal Circuit back to May 8, 2001.  See Liesegang v. Sec.'y of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  Accordingly, if the Veteran's claim was received between May 3, 1989 and May 8, 2001, the effective date must be the date of the claim.  Otherwise, the effective date of the award will be determined in accordance with 38 C.F.R. § 3.114, which addresses effective dates when service connection has been granted based on a liberalizing change in the law (i.e. the inclusion of Type II disease mellitus as a disease formally associated with exposure to herbicide agents).

Under C.F.R. § 3.114 (2015), an effective date one year prior to the date of the Veteran's claim may be awarded when the evidence shows that the Veteran met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law of VA issue (i.e., May 8, 2001) and that such eligibility existed continuously from that date to the date of the claim or administrative determination of entitlement. 38 C.F.R. § 3.114(a)(3).

Factual Background

The Veteran claims that he is entitled to an effective date earlier than September 26, 2006, for the grant of service connection for his Type II diabetes mellitus.  He asserts that July 29, 2004, is the appropriate effective date for his disability.  Specifically, he claims that he submitted a claim for service connection for diabetes on July 29, 2004, at which time he submitted medical evidence showing that he had undergone diagnostic testing for the disorder and was prescribed diabetes medication.

The earliest documentary evidence of record includes documents dated 1972 to 1974 that are related to the Veteran's claim for VA education benefits.  However, the claims file does not include evidence of any formal claims for compensation benefits dated prior to September 2007, nor does it indicate that a VA disability claims file existed prior to September 2007.

The Veteran filed a formal claim for service connection (VA Form 21-526) for diabetes mellitus on September 26, 2007.  On his formal application, he indicated that he previously filed a claim for compensation and education benefits.  

In a September 2007 letter submitted with his formal claim, the Veteran indicated that his diabetes mellitus was related to his exposure to herbicides during his service in the Republic of Vietnam.  He submitted his DD 214 and medical evidence in support of his claim, which included private medical records showing a June 1998 urinalysis report indicating high levels of sugar in his urine and a May 2004 private pharmacy note relating to a prescription of medication to treat diabetes.  The Veteran stated that he previously submitted this medical evidence to VA in July 2004.  The Board observes that date stamps on these records indicate that they were, in fact, received by the VA Regional Office (VARO) in Roanoke, Virginia, on July 29, 2004.  The Veteran stated at the time of his September 2007 claim that although the Roanoke VARO had received and date-stamped his medical records, the documents were returned to him accompanied by a letter informing him that he had filed the incorrect form.  The Veteran asserted that the Roanoke VARO never provided him with the correct form with which to re-file his claim and thereby submit a formal claim for VA compensation for his diabetes.

Thereafter, service connection for Type II diabetes mellitus due to herbicide exposure was granted by the St. Petersburg VA Regional Office in the January 2008 rating decision, effective from September 26, 2007, which the St. Petersburg VA Regional Office determined was the date upon which the Veteran filed his formal claim for VA compensation benefits for diabetes.

In his November 2008 Notice of Disagreement, the Veteran expressed his disagreement with the effective date assigned for service connection for his diabetes mellitus.  He reiterated his contention that he had submitted medical evidence related to his disability to the Roanoke VARO, which was received on July 29, 2004.

In an October 2008 Statement of the Case, the St. Petersburg VA Regional Office granted an earlier effective date of September 26, 2006, for the award of service connection for Type II diabetes mellitus based on liberalizing legislation under 38 C.F.R. § 3.114.  Essentially, the St. Petersburg VA Regional Office determined that the Veteran is a Vietnam veteran who had met the criteria for service connection for diabetes mellitus on May 8, 2001.  Thus, an effective date of September 26, 2006, was assigned, which was one year prior to the date of receipt of his claim for service connection on September 26, 2007.

During the January 2010 DRO hearing, the Veteran and his brother presented their contention that July 29, 2004, was the appropriate effective date for the award of service connection for the Veteran's diabetes mellitus.  The Veteran's brother essentially testified that he was a former VA employee and also a veteran's service organization officer who had assisted the Veteran in July 2004, when he first attempted to file a VA Form 21-526 claim for service connection for diabetes and submitted his medical records in support of the claim.  He described allegations made in the news media regarding VA's mishandling of claimants' documents at its various Regional Offices.  He emphasized that the Veteran had submitted the VA date-stamped private medical records in support of his request for an earlier effective date and noted that the original submissions and VA Form 21-526 were not included in the Veteran's claims file.  He argued that the Roanoke VARO's receipt of the medical evidence on July 29, 2004, alone, raised an informal claim or service connection for diabetes mellitus.  According to the written and oral statements of the appellant and his brother, the Roanoke VARO should have inferred that the Veteran sought service connection for diabetes mellitus based on these records, as they showed that he underwent testing and was prescribed diabetes medication.  The argument was made that VA, at the very least, should have contacted the Veteran and requested further clarification on what benefits he sought and/or provided him with proper instructions and forms to file a claim for service connection.

The Veteran also testified that he initially filed a claim for service connection for diabetes and submitted his medical records to the Roanoke VARO in July 2004.  He stated that his medical records were date-stamped and returned to him, along with a letter from the Roanoke VARO informing him that he submitted the incorrect application form.  However, he reported that he no longer had this letter from the Roanoke VARO.  The Veteran testified that the Roanoke VARO did not include a new application form along with its correspondence and made no additional attempts to contact him with respect to his claim.

During the May 2012 video conference hearing, the Veteran and his brother, Mr. S.P.A., reiterated their contentions previously presented in support of the Veteran's claim.  The Veteran essentially testified that in July 2004, he submitted an application for service connection for diabetes mellitus, along with his DD 214 and medical records showing that he was prescribed medication to treat the claimed disability.  According to the Veteran, the Roanoke VARO then sent him a letter indicating that he had submitted the wrong form and returned the medical documents to him.  He stated that the Roanoke VARO provided him with an application for a home loan but never provided him with a proper application for filing a claim for service connection.  He did not recall whether the Roanoke VARO provided him with a VA Form 21-526.  See BVA Hearing Transcript at 3-8.

Analysis

Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for an earlier effective date prior to September 26, 2006, for the award of service connection for Type II diabetes mellitus.

The evidence of record reflects that the Veteran's formal claim for service connection for diabetes was not received by VA until September 26, 2007.  Although the Veteran's claim was not received until September 26, 2007, VA assigned an effective date of September 26, 2006.  As referenced above, VA issued regulations creating a presumption of service connection for Type II diabetes mellitus effective May 8, 2001.  66 Fed. Reg. 23, 166.  Because the Veteran did not file his claim on or before May 8, 2001, and such is not contended, the Nehmer holding is inapplicable to the instant case.  The effective date cannot be earlier than the effective date of the liberalizing law (i.e., May 8, 2001), and cannot be retroactive for more than one year from the date of application.  38 U.S.C.A. § 5110(g); McCay v. Brown, 9 Vet. App. 13 (1996), aff'd by 106 F.3d 1577 (Fed. Cir. 1997); 38 C.F.R. § 3.114.  

Under this regulation, the effective date for service connection can be no earlier than one year prior to the date that the Veteran filed his claim in September 2007.  VA thereby assigned the earliest date possible by assigning the effective date of September 26, 2006.

Consideration has been given to the argument that the Veteran initially filed a claim for service connection for diabetes mellitus with the Roanoke VARO on July 29, 2004, and that his VA benefits for this disability should be assigned from this date.  According to the Veteran and his brother, the Veteran submitted private medical records showing treatment for diabetes to Roanoke VARO in July 2004, which were subsequently returned to him with a letter informing him that the incorrect form for service connection was submitted.  The Veteran and his brother stated that the Roanoke VARO did not, however, furnish him with the proper form to resubmit an application for VA compensation.  They also contended that VA failed to adhere to proper administrative procedure by associating the aforementioned medical records and pertinent correspondence from 2004 with his claims file.  They emphasize that the claims file does not include any of these documents.  As such, the Veteran contends that this is evidence of a procedural lapse that rebuts the presumption of regularity that the Roanoke VARO complied with normal VA administrative procedure in handling the initial July 2004 claim.  

The applicable statutory and regulatory provisions require that VA look to all communications from a Veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p) , 3.155(a).  The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Harris v. Shinseki, 704 F.3d 946, 948-49   (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373   (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310   (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Indeed, the Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32   (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  However, in determining whether an informal claim has been made, VA is not required to read the minds of the veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259   (1999). 

The claim for an earlier effective date for the Veteran's diabetes revolves around whether an informal claim was submitted with the date stamped medical records in 2004.  If an informal claim had been submitted, a compensation benefits folder for the Veteran should have been established.  However, after giving consideration to the Veteran and Veteran's brother's contention, the Board finds that there was no informal claim filed with the Veteran's medical records in July 2004.  

In so finding, the Board acknowledges the July 2014 Board decision, which was vacated by the January 2014 Court remand, found the Veteran had filed an informal claim for service connection for diabetes mellitus in July 2004.  The Board herein clarifies its prior decision's finding in that the Veteran may have intended to file a claim with the submission of medical records.  Nevertheless, 
the fact remains there simply is no evidence that an informal claim or even any document expressing a desire to file a claim for service connection for his diabetes mellitus is evidenced by the record.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).  Any communication or action indicating intent to apply for VA benefits from a claimant or representative may be considered an informal claim. Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  However, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed. See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57   (1995). 

The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27   (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

While the Veteran and his brother may have intended to file a claim along with the medical records provided to the Roanoke VARO in July 2004, the fact remains there is no evidence that any communication accompanied those documents which would convey the Veteran's intent to file the claim to the Roanoke VARO.  The Veteran himself testified that nothing was submitted other than the DD- 214 and copies of his prescriptions.  See Hearing Transcript at page 5.  While he testified that he did intend to file a claim at the time, he further testified that he did not have any form along with his submitted medical records.  To the extent that the Veteran's brother weighed in during the hearing testimony that he gave the Veteran the proper form, the Veteran had already testified that he did not have any form at the time he submitted the medical records and DD-214 to the Roanoke VARO in July 2004.  The incorrect form referenced in the Veteran's testimony would be the paperwork that he contends was provided to him by the Roanoke VARO with the returned, date stamped medical records, following his initial submission.


Further, the Veteran testified that while he received the date stamped documents back from the Roanoke VARO in the mail, which he retained, he does not have a copy of any document or form he may have submitted with those medical records, nor does he have a copy of the form provided to him by the Roanoke VARO in order to formalize a claim for service connection for his diabetes in 2004.  Without such copies, the Board is unable to substantiate the Veteran's assertion that he did in fact file a claim (formal or informal) in July 2004 as well as his claim that he was provided the wrong form in return by the Roanoke VARO, thereby, prohibiting him from finalizing his claim.

The Board reiterates the mere presence of the date stamped medical records does not constitute a claim for service connection.  Such does not establish intent to seek service connection for the disorder in question.  See 38. C.F.R. § 3.155 (a)(2015); Brannon v. West, 12 Vet. App. 32, 34-35 (1998) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as an informal claim).  While information contained in treatment records may constitute an informal claim, this is only appropriate where service connection has already been established, or where a claim was previously denied due to the disability not rising to a compensable level.  See38 C.F.R. § 3.157(b)(2015); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).

Indeed, under normal VA procedures, any claim received from the Veteran would have been associated with the Veteran's VA compensation claims file.  The record indicates at the time of the Veteran's submission of diabetes treatment records and his DD-214, only a VA education benefits claims file existed.  There was no VA compensation benefits claims file for him.  The July 2004 submission of medical records and DD-214 alone would not have constituted a claim for benefits.  Although under normal VA procedures, mail received from a claimant is generally associated with his/her claims folder, per M21-1MR, Part III, Subpart ii, Chapter 4, Section B, the July 2004 correspondence would not and could not have been associated with the Veteran's compensation claims file as no such claims file existed at the time.  Thus, as the Roanoke VARO could not associate the 2004 documents with a claims file, which did not exist, it properly returned the submitted evidence and correspondence to him, requesting identifying information (in this case submission of a formal claim for service connection for diabetes, using the properly prescribed form), per M21-1 MR, Part III, Subpart ii, Chapter 1, Section B.

Moreover, if any statement or form, informal or formal, was submitted along with the Veteran's DD-214 and medical records in July 2004, the VA would have created a compensation benefits claims file for these documents.  The fact that no claims file was created for the Veteran in 2004 further supports the fact that no documentation conveying the Veteran's intent to file a service connection claim for his diabetes mellitus was submitted.  The RO would have no inkling of why the records were submitted and likely queried such when they returned the documents of such.  

Under the presumption of regularity, public officers (including VA employees) are presumed to have properly discharged their official duties, in the absence of clear evidence to the contrary.  Johnson v. Shinseki, 23 Vet. App. 344, 348 (Vet. App. 2010); Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  The Board concludes that the Roanoke VARO, having received medical records and a DD-214 from the Veteran on July 29, 2004, but being unable to associate the submission with the Veteran in the absence of a VA compensation claims file in his name, properly adhered to prescribed administrative procedure regarding handling such mail (per M21-1 MR, Part III, Subpart ii, Chapters 1, Section B & 4) and returned these documents to the Veteran.  This fact is expressly acknowledged by the Veteran in his written statements and in the hearing testimonies of the Veteran and his brother.  Therefore, the absence of a claims file for the Veteran is adequately explained by the fact that no statement purporting the Veteran's intent to file a service connection claim was submitted with the medical records and DD-214 in July 2004.  The presumption of administrative regularity in this case is not rebutted.  

The Veteran has acknowledged that the Roanoke VARO had notified him in 2004 that he had improperly filed his medical records that a resubmission of his claim on the properly prescribed form was required.  Had the Veteran submitted his records with any type of claim or statement even suggestive of claim for compensation,  the presumptive course of action by the RO would have been to create a claims file and query his intent.  All parties acknowledge this.  

The Board therefore does not assign any credibility to the assertion of the Veteran and his brother that the Roanoke VARO failed to provide the Veteran with the appropriate prescribed form to formalize his compensation claim in 2004.  He even testified that no form or claim was included when he submitted his medical records and DD-214 in 2004, which as explained, would have given the RO no means to discern the Veteran's intent in mailing those records to VA.  Indeed, although the Veteran claims that the Roanoke VARO notified him of his failure to submit a claim form in July 2004, he has provided no explanation as to why he made no attempts following this "notice" to submit any applications whatsoever or contact VA until September 2007.  It is evident to the Board that, notwithstanding the Veteran's submission of medical records and his DD-214 in July 2004, he failed to thereafter submit a timely claim for diabetes mellitus within one year after having been notified by the Roanoke VARO of his need to do so in 2004, pursuant to 38 C.F.R. § 3.155(a).

The Board acknowledges the Veteran's contention that VA failed its duty to assist by contacting him to seek clarification of his intent to request compensation benefits.  While VA does have a duty to assist a claim in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a)(West2014); 38 C.F.R. § 3.151(a)(2015).  The Board further notes that as the July 2004 submission of medical records and DD-214 was never formalized within one year after the Roanoke VARO supposedly informed the Veteran of the need to properly identify his claim, it constitutes an incomplete application for VA compensation benefits and VA was therefore under no obligation at the time to assist the Veteran in any further development of his claim until a formal claim was filed.  38 C.F.R. § 3.159(b)(2)(2015).  

In any case the Board has also considered the provisions of 38 U.S.C.A. § 6303 (formerly 38 U.S.C.A. § 7722), which requires VA to distribute information to eligible Veterans regarding all benefits and services to which they may be entitled.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit), however, has made clear that VA's failure to fulfill its duty to asst does not toll the statutory time period set forth in 38 U.S.C.A. § 5110.  Rodriguez v. West, 189 F.3d 1351, 1355 (Fed.Cir. 1999)(holding that "nothing in [section 7722(d)] indicates, or even suggests, that the Secretary's failure to provide assistance to a claim justifies ignoring the unequivocal command in 38 U.S.C.A. § 5110(a) that the effective date of benefits cannot be earlier than the filing of an application therefore"); see also, Andrews v. Prinicipi, 351 F.3d 1134, 1137 (Fed. Cir. 2003)(holding that VA's failure to provide notice as required by section 7722 "may not serve as the basis for awarding an effective date in contravention of the [applicable] statute," section 5110(b)(1).

Essentially, the evidence of record does not include any correspondence from the Veteran, dated prior to September 26, 2007, that could not be interpreted as an informal or formal claim for service connection for diabetes.  There is thusly no basis to grant an effective date earlier than that currently assigned for the Veteran's type II diabetes mellitus.

The legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Under the circumstances in this case, the appropriate effective date for the award of service connection for diabetes mellitus is September 26, 2006, the earliest date allowable for service connection based on the facts of this case and VA regulations.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.114.  As there is no legal basis for assignment of any earlier effective date, the claim for an earlier effective date for the award of service connection in this case must be denied as being without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Certain chronic diseases, such as hypertension (cardiovascular disorders), are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Veteran is presumed to have been exposed to herbicide agents, to include Agent Orange.  Such is well-established in the record.  However, hypertension is not a disease for which presumptive service connection may be established based on exposure to Agent Orange during service. 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.307(e) (2015).  The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from alternatively establishing entitlement to service connection with proof of direct causation linking his claimed disability to his military service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm. Multiple blood pressure readings are required to confirm the diagnosis of hypertension with two or more readings on at least three different days. 38 C.F.R. § 4.104 , DC 7101, Note 1.

The March 2013 and June 2015 VA examinations diagnosed the Veteran with hypertension.  These diagnoses satisfy the first prong of the service connection claim.

With respect to in-service incurrence, service treatment records are negative for complaints, treatment, or diagnosis of hypertension.  The Veteran's blood pressure was 130 systolic and 80 diastolic at the December 1962 Report of Medical Examination for purposes of separation with a normal clinical evaluation of the heart.  There is also no evidence a diagnosis of hypertension within a year of service discharge.  The record is similarly negative for evidence linking the Veteran's hypertension to his active service.  Theories of service connection under a direct basis (§ 3.303(a)), presumptive basis (§ 3.309(a)), continuity (§ 3.303(b)), or direct causal basis (§ 3.303(d)) would thereby fail.  The Veteran does not argue the contrary.

Regarding a medical nexus between hypertension and diabetes, the March 2008 examiner stated "hypertension without renal disease and creatinine less than 3 cannot be related to diabetes mellitus, without resorting to speculation.  

A more definitive opinion was obtained in the March 2013.  At that time, the examiner opined the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In support of that opinion, the examiner stated:

"Diabetes mellitus is not an etiology for hypertension.  It has not aggravated his hypertension.  Veteran has other factors that attribute to his hypertension, including, age, smoking, weight, and peripheral vascular disease".  

Lastly, a more recent examination was performed in June 2015.  The June 2015 VA examiner opined it is less likely as not that the Veteran's hypertension was caused or aggravated by his service or herbicide exposure.  The examiner indicated the articles by National Academy of Sciences and hearing transcripts were reviewed.  The examiner indicated there is an association with diabetes and heart disease and that exposure to herbicides has been linked to both but there is no evidence that hypertension is caused or aggravated by herbicide exposure.  Moreover, there is no evidence that diabetes or ischemic heart disease cause or aggravates hypertension in the absence of renal disease, which is not present in the Veteran's case.  

The Board finds the March 2013 and June 2015 VA examiners' opinions to be well reasoned and thorough, addressing direct service connection as well as secondary service connection to diabetes mellitus and heart disease as well as possible herbicide exposure.  The examiners considered the entire record, including available service treatment records and provided specific medical evidence for the opinions rendered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304.  There is no competent medical opinion to the contrary.

Moreover, and of significant import, the available occupational and environmental studies to date have consistently failed to detect a significant association between herbicide exposure and hypertension.  Specifically, a June 2010 a Federal Register notice best addresses VA's current stance on hypertensions related to Agent Orange exposure. VA explained as follows:

The available Vietnam Veteran studies have produced a mixture of positive and negative findings, as well as findings that are essentially indeterminate in that they report low-magnitude increases that are not statistically significant.  The primary evidence in favor of an association is the recent study by Kang et al.  Other Vietnam Veteran studies reporting a significant increased risk of hypertension are limited primarily by concern of control for confounding factors.  Viewing the evidence as a whole and taking into account the considerations discussed above, the Secretary has determined that the credible evidence for an association between hypertension and herbicide exposure is not equal to nor does it outweigh the credible evidence against an association.  Therefore, he has determined that a positive association does not exist. In view of the suggestive findings in the recent Kang study, VA will continue to closely monitor further developments regarding the possible association between herbicide exposure and hypertension.

75 Fed. Reg. 32540, 32549  (June 8, 2010).

The Veteran has made lay statements asserting a connection between his hypertension and service, service-connected disabilities, and exposure to chemical contaminants, i.e., herbicide agents.  To that point, lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, as to the specific issues in this case, the etiology of hypertension falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007). Additionally, an opinion as to any etiological relationship between exposure to Agent Orange or service connected disability, also falls outside of the realm of common knowledge of a lay person.  The record does not demonstrate that the Veteran has special training or acquired any medical expertise in evaluating cardiovascular disorder such as hypertension.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012). Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.


Consequently, the only competent and the most probative evidence of record are the March 2013 and June 2015 VA opinions which provide a negative nexus between the Veteran's diabetes, herbicide exposure, and heart disease.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


(CONTINUED ON THE NEXT PAGE)



ORDER

Entitlement to an effective date prior to September 26, 2006 for the grant of service connection for diabetes mellitus is denied.

Entitlement service connection for hypertension as due to herbicide exposure or as secondary to service-connected disabilities of diabetes mellitus type II and/or ischemic heart disease, status post coronary artery bypass graft is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


